department of the treasury internal_revenue_service p o box irs cincinnati oh release number release date uil code date date employer id number contact person id number contact telephone number form you must file tax years dear this letter is our final_determination that you don’t qualify for tax-exempt status under sec_501 of the internal_revenue_code the code recently we sent you a proposed adverse determination in response to your application the proposed adverse determination explained the facts law and basis for our conclusion and it gave you days to file a protest because we didn’t receive a protest within the required days the proposed determination is now final because you don’t qualify as a tax-exempt_organization under sec_501 of the code donors can’t deduct contributions to you under sec_170 of the code you must file federal_income_tax returns for the tax years listed at the top of this letter using the required form also listed at the top of this letter within days of this letter unless you request an extension of time to file we'll also notify the appropriate state officials of our determination by sending them a copy of this final letter and the proposed determination_letter under sec_6104 of the code you should contact your state officials if you have questions about how this determination will affect your state responsibilities and requirements we’ll make this final adverse determination_letter and the proposed adverse determination_letter available for public inspection as required under sec_6110 of the code after deleting certain identifying information please read the enclosed notice notice of intention to disclose and review the two attached letters that show our proposed deletions if you disagree with our proposed deletions follow the instructions in the notice on how to notify us if you agree with our deletions you don’t need to take any further action catalog number 47632s letter rev if you have questions about this letter you can contact the person listed at the top of this letter if you have questions about your federal_income_tax status and responsibilities call our customer service number pincite-829-1040 tty for deaf or hard of hearing or customer service for businesses pincite-829-4933 sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosures notice redacted letter proposed adverse determination under sec_501 redacted letter final adverse determination under sec_501 - no protest letter rev catalog number 47632s department of the treasury internal_revenue_service i cincinnati oh legend a date b state c website d specific dog breed e tax_year f tax_year g tax_year h tax_year j tax_year k kennel club dear date date employer id number contact person id number contact telephone number contact fax number uil we considered your application_for recognition of exemption from federal_income_tax under sec_501 of the internal_revenue_code code based on the information provided we determined that you don’t qualify for exemption under sec_501 of the code this letter explains the basis for our conclusion please keep it for your records issue do you qualify for tax exemption under sec_501 of the code no for the reasons stated below facts you were incorporated on date a in the state of b you state you exist to support breeders and exhibitors of dog breed d you assert you host conformation dog shows annually under your recognized registry of k which is a national kennel club you also state you educate the general_public through participation in other educational dog shows and expos and through your website you state you have an active health committee working to understand and address any health issues that arise with d and you maintain a pedigree database to track the development of d and any issues you also support a d rescue club letter rev catalog number 47630w fo your website c provides a history of your club which describes the process you went through to develop and adopt the following documents bylaws your website also details the establishment and maintenance of your breed registry in tax_year e k recognized the d breed and took over the ownership and responsibility of your d breed’s registry in tax_year f you were approved by k as a fully licensed conformation and your first d show was held hosting and participating in dog shows is your primary activity breed standards rules and regulations for selecting breeding stock and article ii of your articles of incorporation includes the following language to initiate the initial parent club as suggested by nationally recognized kennel clubs so as to promote and improve knowledge of a newly developed breed of dog hereafter known as d this initial organization will educate and set the standards by which future groups interested in forming similar dog clubs of this breed shall have as a set guide-line for which to base their club’s activities article iv of your articles states this corporation is organized exclusively for educational_purposes within the meaning of sec_501 of the internal_revenue_code you amended your articles to include the following upon the dissolution of the organization assets shall be distributed for one or more exempt purposes within the meaning of sec_501 of the internal_revenue_code or corresponding section of any future federal tax code or shall be distributed to the federal government or to a state_or_local_government for a public purpose any such assets not disposed of shall be disposed of by the court of common pleas of the county in which the principal office of the organization is then located exclusively for such purposes or to such organization or organizations as said court shall determine which are organized and operated exclusively for such purposes your bylaws state that you are organized for the following purposes a b c d e f g h i to seek recognition as an k parent club of d to promote and improve knowledge of the d and dogs in general to do all possible to bring the natural qualities of the pure-bred d to perfection through selective breeding to encourage genetic awareness within the breed by occasionally polling members as to the problems they may have encountered and publishing a list or brochure from the information collected giving clinical signs methods of diagnosis age of onset mode of inheritance and potential treatments and prognosis when these things are known to aid with every possible means in demonstrating the conspicuous ability of d as a companion to encourage the organization of local d clubs in those localities where there are sufficient fanciers of the breed to meet the requirements of k to educate members and to urge breeders to adhere to the standard of the breed as approved by k and as a standard of excellence by which d may be judged to encourage sportsmanlike competition at all dog shows and dog functions to conduct sanctioned matches and shows under the rules of k letter rev catalog number 47630w f your membership is limited to any breeder owner or fancier of the d breed who subscribes to the purposes and objectives of the association agrees to abide by the association code of ethics and who is in good standing with k your primary source of revenues and expenses are attributable to your participation in dog shows during tax years h through j revenues from dog shows comprised approximately - of your total gross annual income during this same period approximately - of your total annual expenses resulted from dog show activities your remaining income sources included membership fees fundraising programs and contributions your remaining expenses included fundraising programs membership disbursements contributions and miscellaneous expenses annually less than of your total gross_income is contributed to charitable organizations law sec_501 of the code provides in part for the exemption from federal_income_tax organizations organized and operated exclusively for charitable religious or educational_purposes no part of the net_earnings of which inures to the benefit of any private_shareholder_or_individual sec_1_501_c_3_-1 asserts in order to qualify under sec_501 of the code an organization must be both organized and operated exclusively for one or more exempt purposes if an organization fails to meet either the organizational or operational_test it is not exempt sec_1_501_c_3_-1 states an organization is not organized exclusively for one or more exempt purposes if its articles expressly empower it to carry on otherwise than as an insubstantial part of its activities activities which are not in furtherance of one or more exempt purposes even though such organization is by the terms of such articles created for a purpose that is no broader than the purposes specified in sec_501 thus an organization that is empowered by its articles to engage in a manufacturing business or to engage in the operation of a social_club does not meet the organizational_test regardless of the fact that its articles may state that such organization is created for charitable purposes within the meaning of sec_501 of the code emphasis added sec_1_501_c_3_-1 states an organization will be regarded as operated exclusively for one or more exempt purposes only if it engages primarily in activities which accomplish one or more of such exempt purposes specified in sec_501 of the code an letter rev catalog number 47630w organization will not be so regarded if more than an insubstantial part of its activities is not in furtherance of an exempt_purpose in 326_us_279 the supreme court held that the presence of a single non-exempt purpose if substantial in nature will destroy a claim for exemption regardless of the number or importance of truly exempt purposes 74_tc_207 held that the training of animals does not come within the meaning of educational as set forth in sec_501 of the code the petitioner held obedience training classes awarded dogs a degree after completion of the course and awarded them prizes at show events the petitioner argued that these activities furthered an educational purpose within the meaning of sec_501 the tax_court held that while the owners of the dogs received some instruction as to the training of dogs it was the dog that was the primary object of the training and evaluation revrul_71_421 1971_2_cb_229 held that a dog club exempt under sec_501 of the code formed to promote the ownership and training of purebred dogs which conducted obedience training classes could not be reclassified as an educational_organization exempt under sec_501 application of law you are not described in sec_501 of the code because you meet neither the organizational_test nor the operational_test outlined in sec_1_501_c_3_-1 you are not organized exclusively for one or more exempt purposes within the meaning of sec_501 because your articles of incorporation expressly empower you to create a parent club for a newly developed breed of dog d since operating a parent club for a new breed of dogs is not a purpose limited to sec_501 of the code you do not meet the proscriptions outlined in sec_1_501_c_3_-1 iii despite the fact that your articles of incorporation state that you are organized exclusively for educational_purposes within the meaning of sec_501 of the code you fail to meet the organizational_test under sec_501 because your articles of incorporation empower you to engage in activities that are beyond the scope of sec_501 in accordance with sec_1_501_c_3_-1 you have failed the organizational_test and are therefore not exempt you are not operated exclusively for one or more exempt purposes because your primary activity is to participate in conformation dog shows participation in such activities does not serve an exclusively charitable purpose within the meaning of sec_1_501_c_3_-1 as a result you do not meet the operational_test outlined in this treasury regulation accordingly we are unable to conclude that you meet the requirements for tax exemption under sec_501 of the code better business bureau of washington d c v united_states held that a single nonexempt purpose if substantial would preclude tax exemption under sec_501 of the code you were created to support d breeders and exhibitors your primary activity is participating in and hosting dog shows your primary source_of_income and expense are related to dog show activities participation in d dog shows and expos constitutes a substantial nonexempt purpose which in accordance with the court’s ruling in this case precludes tax exemption under sec_501 catalog number 47630w letter rev you are similar to the organization described in revrul_71_421 because you were formed to promote the d breed and your primary activity is to participate in dog shows and expos like the organization described in this ruling the dog is the primary object of your activities promoting the d breed and participating in dog shows and expos does not further a charitable or educational purpose as outlined in sec_501 of the code asa result you do not meet the operational_test outlined in sec_1_501_c_3_-1 like the organization described in ann arbor dog training club inc v commissioner you do not qualify for tax exemption under sec_501 because you are primarily engaged in dog shows and expos to promote the d breed these types of activities do not further an exclusively charitable or educational purpose within the meaning of sec_1_501_c_3_-1 as a result tax exemption under sec_501 is precluded your position you assert that you qualify for tax exemption under sec_501 of the code for the following reasons a you were granted tax exempt status under sec_501 in tax_year g and your purposes and activities have not changed b you meet the organizational_test outlined in sec_1_501_c_3_-1 c you meet the definition of educational as defined in sec_501 of the code because you conduct the following activities e e e e host multi-breed dog shows to provide exhibitors of a wide range of dogs the opportunity to hone their skills at handling dogs and to gain education from the judges provide educational seminars and workshops at shows and other times to increase the knowledge of dog handlers and breeders educate the public via website newsletters pet expos seminars and workshops etc on responsible dog breeding what to look for when searching for a purebred dog how to avoid scams and irresponsible breeders and why when spaying and neutering is critical educate the public on your specific breed instigate and support research into various health issues which educates breeders and the general_public support a pedigree database to track as many as possible of d work through your code of ethics to ensure responsible breeding maintain funds for dog welfare health and research and education raise funds for the d national rescue produce a member newsletter encourage and support activities in other dog sports such as agility rally obedience service dog work therapy dog work etc catalog number 47630w letter rev further you point out that your educational activities are open to the public and your membership is not restricted in any way you state that you are not similar to the organizations described in revrul_71_421 and ann arbor dog training club inc v commissioner because your educational activities are directed at improving and increasing the knowledge of individuals regarding health and scientific issues surrounding d health and breeding d various organizations with similar purposes and activities are currently recognized as tax exempt under sec_501 of the code service’s position you provided four arguments to substantiate your claim for recognition of tax exemption under sec_501 of the code we hold that none of the arguments you provided demonstrate that you meet the requirements for recognition of tax exemption outlined in sec_501 of the code a b you claim that you meet the requirements for tax exemption under sec_501 of the code because you were granted tax exemption under this subsection in tax_year g and your purposes and activities have not changed since that time based on the facts presented we conclude that you do not meet the requirements for tax exemption under sec_501 each application_for exemption is unique and such exemption is based on all the facts and circumstances of the case with regard to your assertion that you meet the organizational_test outlined in sec_1 c - a of the regulations we contend that you have failed to meet this test you do not meet the proscriptions outlined in sec_1_501_c_3_-1 of the regulations because your articles of incorporation empower you to operate a dog club and promote a new breed of dog as a substantial part of your activities you do not meet the organizational_test requirements under sec_501 regardless of the fact that your articles of incorporation include a statement indicating that you were formed exclusively for educational_purposes you argue that you qualify for tax exemption under sec_501 of the code because you educate the public through dog shows and expos newsletters website content seminars research support d rescue support etc you state that you are not similar to the organization described in revrul_71_421 and ann arbor dog training club inc v commissioner because your educational activities are directed at improving and increasing the knowledge of individuals regarding health and scientific issues surrounding d health and breeding issues we disagree we assert that you are similar to the organizations described in revrul_71_421 and ann arbor dog training club inc v commissioner because your activities are directed at the promotion training and evaluation of the d breed like the organizations described in the revenue_ruling and court case the primary object of your dog shows and educational activities is the d dog we hold that you are not described in sec_501 of the code because you have not demonstrated that your primary activity participating in and hosting dog shows and expos to promote the d breed meets the definition of charitable and educational as outlined in sec_501 of the code letter rev catalog number 47630w d you assert that other organizations with similar activities have been recognized for tax exemption under sec_501 each application_for exemption is unique and such exemption is based on the facts and circumstances of the case conclusion you do not qualify for tax exemption under sec_501 because you are neither organized nor operated exclusively for charitable religious or educational_purposes you do not meet the organizational_test outlined in sec_1_501_c_3_-1 because your articles of incorporation do not limit your purposes to one or more exempt purposes and a b expressly empower you to engage otherwise than as an insubstantial part of your activities in activities which in thermselves are not in furtherance of one or more exempt purposes further the facts clearly show that you are not operated as a charitable and educational_organization described in sec_501 of the code because your primary activity is to promote the d breed and participate in conformation dog shows participation in such activities does not serve an exclusively charitable or educational purpose within the meaning of sec_1_501_c_3_-1 as a result you do not meet the operational_test outlined in sec_1_501_c_3_-1 accordingly you do not qualify for exemption as an organization described in sec_501 of the code you declined to request recognition of exemption under another paragraph of sec_501 of the code therefore we have not considered whether you qualify for exemption under such paragraph if you don’t agree you have a right to file a protest if you don’t agree with our proposed adverse determination to do so you must send a statement to us within days of the date of this letter the statement must include e your name address employer_identification_number ein and a daytime phone number acopy of this letter highlighting the findings you disagree with an explanation of why you disagree including any supporting documents the law or authority if any you are relying on the signature of an officer director trustee or other official who is authorized to sign for the organization or your authorized representative e e e e letter rev catalog number 47630w e one of the following declarations for an officer director trustee or other official who is authorized to sign for the organization under penalties of perjury i declare that i examined this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete for authorized representatives under penalties of perjury i declare that i prepared this protest statement including accompanying documents and to the best of my knowledge and belief the statement contains all relevant facts and such facts are true correct and complete your representative attorney certified_public_accountant or other individual enrolled to practice_before_the_irs must file a form_2848 power_of_attorney and declaration of representative with us if he or she hasn’t already done so you can find more information about representation in publication practice_before_the_irs and power_of_attorney we’ll review your protest statement and decide if you provided a basis for us to reconsider our determination if so we’ll continue to process your case considering the information you provided if you haven’t provided a basis for reconsideration we’ll forward your case to the office of appeals and notify you you can find more information about the role of the appeals_office in publication how to appeal an irs decision on tax- exempt status if you don’t file a protest within days you can’t seek a declaratory_judgment in court at a later date because the law requires that you use the irs administrative process first sec_7428 of the code where to send your protest please send your protest statement form_2848 if needed and any supporting documents to the applicable address u s mail street address for delivery service internal_revenue_service eo determinations quality assurance room p o box cincinnati oh internal_revenue_service eo determinations quality assurance main street room cincinnati oh you can also fax your statement and supporting documents to the fax number listed at the top of this letter if you fax your statement please contact the person listed at the top of this letter to confirm that he or she received it if you agree if you agree with our proposed adverse determination you don’t need to do anything if we don’t hear from you within days we’ll issue a final adverse determination_letter that letter will provide information on your income_tax filing_requirements letter rev catalog number 47630w you can find all forms and publications mentioned in this letter on our website at www irs gov formspubs if you have questions you can contact the person listed at the top of this letter sincerely jeffrey i cooper director exempt_organizations rulings and agreements enclosure publication letter rev catalog number 47630w
